1 Reported in 300 N.W. 897.
Respondent has been accused by the state board of law examiners of 15 violations of the canons of ethics governing the professional conduct of lawyers. Upon reference of the matter to a district judge as referee, respondent withdrew his answer previously interposed, and the matter then stood as upon default. It would be futile to discuss at length the various accusations made against respondent. Most of the charges involve misappropriation and conversion of funds. One charge accuses him of misconduct with jurymen. Any one of them if true would justify disciplinary action. Most of them would justify disbarment. All of them together show gross indifference to respondent's obligations to the court, his clients, and others. *Page 309 
Respondent has now applied to this court for permission to interpose a verified amended answer which contains admissions and is pregnant with other admissions showing that so many of the accusations made against him are true that on the face of the proposed answer we can do nothing less than disbar him.
It is therefore ordered that the respondent, Louis J. Pluto, be disbarred as an attorney and counselor of this court, that his name be stricken from the roll of attorneys, and that judgment of disbarment be entered accordingly.